Citation Nr: 1107752	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for hemorrhoids.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral pes planus (BPP).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript of 
the hearing is associated with the claims files.

When this case was before the Board in March 2008, it was 
remanded for additional development.  When the case was returned 
to the Board for further appellate action in November 2009, the 
Board issued a decision that denied entitlement to an initial 
compensable disability evaluation for BHL; granted an initial 10 
percent rating for hemorrhoids; and granted an initial 10 percent 
rating for BPP.  The Veteran thereupon filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties submitted a joint motion to dismiss the Veteran's appeal 
for a compensable rating for bilateral hearing loss disability 
and to remand the other issues for further development.  In 
September 2010 the Court issued an order dismissing the appeal 
for a compensable rating for bilateral hearing loss disability 
and granting the joint motion of the parties for a partial 
remand.

The Board also notes that subsequent to the certification of the 
Veteran's appeal, the Board received additional evidence that has 
not been considered by the RO.  This evidence was not accompanied 
by a written waiver of the Veteran's right to have the evidence 
initially considered by the RO.  However, on remand the RO may 
now consider it in making a decision.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the joint motion, the parties agreed that the reports of the 
May 2009 VA medical examinations did not comply with the March 
2008 remand instructions.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the 
Veteran is entitled to new VA examinations for his hemorrhoids 
and BPP in compliance with the March 2008 Board remand, joint 
motion, and Court Order as enumerated in the remand directives 
below.

The Board further notes that the newly submitted evidence 
includes notice of the Veteran's award of disability benefits by 
the Social Security Administration.  Since the decision awarding 
the benefits and the records upon which the award was based could 
be supportive of the claims currently on appeal, development to 
obtain a copy of those documents is also in order.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding, pertinent evidence, to include 
the decision of the Social Security 
Administration awarding the Veteran 
disability benefits and the records upon 
which the award was based.


2.  Then, the Veteran should be afforded an 
examination by a physician with appropriate 
expertise to determine the current degree of 
severity of his service-connected 
hemorrhoids.  The examination should be 
scheduled in coordination with the 
veteran, so that the examination can be 
conducted, if practicable, when the 
hemorrhoids are active.  The claims folder 
must be made available to and reviewed by the 
examiner.

All indicated studies should be performed, to 
specifically include to determine whether the 
Veteran currently has secondary anemia.

The examination should note specific 
findings, or lack thereof, with respect to 
the frequency of recurrence, whether the 
veteran's hemorrhoids are considered large or 
thrombotic, whether they are irreducible, 
whether there is excessive redundant tissue, 
persistent bleeding, anal fissures, or 
secondary anemia.

The examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's ability 
to work.

The rationale for all opinions expressed 
should be provided.

3.  The Veteran also should be afforded an 
examination by a physician with appropriate 
expertise to determine the current degree of 
severity of his service-connected pes planus.  
The claims folders must be made available to 
and reviewed by the examiner.

All indicated studies should be performed.

The examiner should note specific 
findings, or lack thereof, appropriate to 
the rating schedule, including an estimation 
of the severity of the Veteran's disability 
for each foot (mild, moderate, severe, or 
pronounced), whether there is objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, or characteristic callosities. 

The examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's ability 
to work.

The rationale for all opinions expressed 
should be provided.

4.  The RO should also undertake any other 
development it determines to be warranted.

5.  Then, the RO should readjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, the RO should 
furnish to the Veteran and his representative 
a Supplemental Statement of the Case and 
afford them the appropriate time period for 
response before the case is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


